Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from October 1, 2007 to October 31, 2007 Commission File Number of issuing entity in respect of the notes: 333-141703-02 Commission File Number of issuing entity in respect of the Series 2007-CC Collateral Certificate: 000-23108 Commission File Number of sponsor and depositor: 033-54804 Discover Card Execution Note Trust (Exact name of issuing entity in respect of the notes as specified in its charter) Discover Card Master Trust I (Exact name of issuing entity in respect of the Series 2007-CC Collateral Certificate as specified in its charter) Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State of organization of the issuing entity (IRS Employer Indentification No. of the in respect of the notes) sponsor and depositor) Rodney Square North 100 North Market Street Wilmington, Delaware 19890-0001 (Address of principal executive offices of (Zip Code) the issuing entity in respect to the notes) (302) 636-6189 (Telephone Number, including area code) Registered/reporting pursuant to (check one) Section 12(b) Section 12(g) Section 15(d) Name of Exchange Title of Class (If Section 12(b)) DiscoverSeries Class A [x] Notes DiscoverSeries Class B [x] Notes DiscoverSeries Class C [x] Notes Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information The information required by Item 1121 of Regulation AB is provided in the reports attached hereto as Exhibits 99.1 and 99.2. Additional Accounts: As of November 1, 2007 (the "Addition Date"), Discover Bank, on behalf of the holder of the Seller Certificate, designated certain Discover Card accounts originated by Discover Bank (the "Additional Accounts") to be added to the Discover Card Master Trust I (the "Master Trust") as "Accounts" pursuant to Section 2.10(b) of the Amended and Restated Pooling and Servicing Agreement, as amended (the "Pooling and Servicing Agreement"), dated as of November 3, 2004, between Discover Bank as Master Servicer, Servicer, and Seller and U.S. Bank National Association as Trustee. The aggregate amount of receivables billed to the Additional Accounts as of the Addition Date was $2,017,993,469.92. After giving effect to the inclusion of the Additional Accounts, the aggregate amount of Receivables (as defined in the Pooling and Servicing Agreement) in the Master Trust on the Addition Date was $37,803,926,284.84. For further information regarding the composition of the receivables following the addition of accounts, refer to the 8-K filed on behalf of the Master Trust on November 6, 2007. 2 PART II OTHER INFORMATION Item 3. Sales of Securities and Use of Proceeds Class A(2007-2) Notes On October 9, 2007, $1,250,000,000 principal amount of DiscoverSeries Class A(2007-2) Notes (the Class A(2007-2) Notes) were issued pursuant to the Indenture (the Indenture) as supplemented by the Indenture Supplement for the DiscoverSeries Notes (the Indenture Supplement), in each case dated as of July 26, 2007, and the Class A(2007-2) Terms Document, dated as of October 9, 2007, between Discover Card Execution Note Trust (the Note Issuance Trust) as Issuer, and U.S. Bank National Association (the Indenture Trustee) as Indenture Trustee. The issuance was underwritten by UBS Securities LLC, as lead underwriter, and by Barclays Capital Inc., Credit Suisse Securities (USA) LLC and Lehman Brothers Inc., as co-underwriters, pursuant to the Underwriting Agreement (the Underwriting Agreement), and related Terms Agreement, in each case dated October 1, 2007, among Discover Card Execution Note Trust, Discover Bank and UBS Securities LLC. Information regarding the Class A(2007-2) Notes and the sale thereof has been previously disclosed in the prospectus dated September 27, 2007 (the Prospectus), and the prospectus supplement thereto dated October 3, 2007 (the Class A(2007-2) Prospectus Supplement), each previously filed by us with the Securities and Exchange Commission on October 4, 2007 (file numbers 333-141703, 333-141703-01 and 333-141703-02). The Note Issuance Trust owns the Series 2007-CC Collateral Certificate (the Collateral Certificate) issued by the Master Trust pursuant to the Pooling and Servicing Agreement and the Series 2007-CC Supplement (the Series 2007-CC Supplement), dated as of July 26, 2007, between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee of the Master Trust. The Note Issuance Trust issues DiscoverSeries notes secured by the Collateral Certificate and its other assets. Allocations of cash flows from the asset pool and any expenses or losses by the Master Trust to the holder of trust certificates issued by the Master Trust, including the Series 2007-CC Collateral Certificate, are described in the Prospectus. Allocations of cash flow from the asset pool and any expenses or losses by the Indenture Trustee to the holders of Notes are also described in the Prospectus. The Note Issuance Trust paid the proceeds from the sale of the Class A(2007-2) Notes to Discover Bank in exchange for a $1,250,000,000 increase in the investor interest in receivables represented by the Collateral Certificate. Discover Bank added these proceeds to its general funds. The Class B notes and Class C notes of the DiscoverSeries are subordinated in right of payment of principal and interest to the Class A(2007-2) Notes, bear losses before the Class A(2007-2) Notes and provide loss protection to the Class A(2007-2) Notes of the DiscoverSeries. The Class C notes are also subordinated in right of payment of principal and interest to the Class B notes, bear losses before the Class B notes and provide loss protection to the Class B notes of the DiscoverSeries. Principal amounts allocable to subordinated notes may be applied to make interest payments on senior notes of the DiscoverSeries or to pay servicing fees on the receivables.
